DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive.
First, applicant argues Woschank fails to disclose “outputting in response to an operation instruction of a stream user for activating multi-source live streaming, pre-protocol information”, arguing that Woschank only teaches uploading a video to a streaming system.
In response, as cited, Woschank explicitly teaches setting up a live streaming session by a client (referred to as a ‘broadcaster’, “for example, during a live video streaming…” col. 16 lines 41-42). Part of setting up said live stream includes establishing pre-protocol information (such as access tokens, col. 19 lines 53-57).
Second, applicant argues Park fails to disclose “receiving in response to the connection request, a second video stream captured by the second terminal after a connection of the streamer user to at least one second terminal being confirmed”, arguing Park only discloses displaying picture in picture (PIP) content.
In response, in order for an “opponent or companion” to share the content of their screen to create said PIP content, it is inherently necessary to first establish a connection such that the content can be received at all. Thus, modification of Woschank in view of Park, particularly regarding the fact that Woschank operates over the public Internet (Woschank col. 5 lines 3-6) mandates the verification of connection between terminals such that display of PIP content is even possible.
Last, applicant argues the combination of Woschank and Park fail to disclose initiating and keeping a persistent connection to the streamer user terminal, stating citation of Woschank col. 20 lines 5-7 teaches broadcasting of content.
In response, the term broadcast is not being used by Woschank properly, as Woschank’s disclosure clearly shows the delivery of content is a streaming service (Woschank col. 5 lines 21-40) provided over the Internet (Woschank col. 5 lines 3-6) on request (Woschank col. 6 lines 4-27) via an app resident on the client device (Woschank col. 5 lines 43-59). The content is shared between “broadcasters” (i.e. content providers) and clients via conventional dedicated unicast point-to-point sessions over the public Internet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Woschank et al. (10,271,079, of record) [Woschank] in view of Park et al. (2015/0181208, of record) [Park].
Regarding claims 15, 20, 29, and 34, Woschank discloses a method for synthesizing a video stream of alive streaming room, comprising the steps of: outputting, in response to an operation instruction of a streamer user for activating multi-source live streaming, pre-protocol information containing feature information of a live streaming room and streamer identity information (client system acting as a broadcaster and associating both a description of the content and available access tokens, col. 16 lines 30-50 and col. 19 lines 50-66); configuring a terminal of the streamer user as a server terminal, and receiving a connection request initiated by a second terminal according to the pre-protocol information (col. 16 lines 51-67); and uploading a locally generated video stream to a server so that the server pushes the video stream to each user in the live streaming room (col. 20 lines 5-7).
Woschank fails to disclose receiving, in response to the connection request, a second video stream captured by the second terminal after a connection of the streamer user to at least one second terminal being confirmed; and synthesizing a locally captured first video stream and the second video stream into a third video stream.
In an analogous art, Park teaches capturing a video stream captured by a second terminal after a connection of a streamer user to at least one second terminal synthesizing a locally captured first video stream and the second video stream into a third video stream, enhancing the display of said streamer’s content with the addition of supplementary content (paragraph 0028).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Woschank to include receiving, in response to the connection request, a second video stream captured by the second terminal after a connection of the streamer user to at least one second terminal being confirmed; and synthesizing a locally captured first video stream and the second video stream into a third video stream, as suggested by Park, for the benefit of enhancing the display of said streamer’s content with the addition of supplementary content.

Regarding claims 16, 21, and 31, Woschank and Park disclose the method and device of claims 15, 20, and 29, wherein the pre-protocol information is represented in form of a QR code, a feature password, or a URL (Woschank, col. 20 lines 45-53).

Regarding claims 17, 22, and 32, Woschank and Park disclose the method and device of claims 15, 20, and 29, wherein receiving the second video stream and locally capturing the first video stream are performed in parallel with synthesizing the third video stream and uploading the third video stream (live streaming, Woschank col. 20 lines 5-7).

Regarding claims 18, 23, and 33, Woschank and Park disclose the method and device of claims 15, 20, and 29, wherein the first video stream, the second video stream and the third video stream each comprises image stream and audio stream, the third video stream comprises the image stream of at least one of the first video stream and the second video stream, and the third video stream comprises the audio stream of at least one of the first video stream and the second video stream (Park, gameplay footage with additional views of the primary player and at least one opponent or companion which simulates a video conferencing type environment, paragraph 0028).

Regarding claim 19, Woschank and Park disclose the method of claim 15, wherein the second terminal initiates a connection request to the streamer user terminal according to the pre-protocol information, and keeps a persistent connection to the streamer user terminal (live streaming, Woschank col. 20 lines 5-7).

Regarding claim 30, Woschank and Park disclose the method of claim 29, but fail to disclose wherein in response to there being no package sent, the second terminal sends a heartbeat detection package to the terminal of the streaming user at preset intervals to keep the persistent connection.
Examiner takes official notice that the use of heartbeat signals to maintain connection states was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Woschank and Park to include in response to there being no package sent, the second terminal sends a heartbeat detection package to the terminal of the streaming user at preset intervals to keep the persistent connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Pycock et al. (2015/0256793 paragraph 0055) for similar teaching that sharing of content in the manner claimed was known at the time of effective filing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421